[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing in damages at which both parties were present and represented by counsel, the Court makes findings and enters judgment as follows:
The defendants are guarantors under the terms of a lease between the Mulberry Tree Restaurant of Willimantic, Inc., and the plaintiff Republic Leasing Company. The lease is in default.
Judgment shall enter against the defendants, jointly and severally and damages are assessed as follows:
    1. Unpaid lease payments in the amount of Fourteen Thousand Three Hundred Fifty Three and 91/100 Dollars ($14,353.92); (48 unpaid payments @ 299.04);
    2. Unpaid equipment purchase price of One Thousand Five Hundred and 11/100 Dollars ($1,500.00);
    3. Unpaid late charges in the amount of Eighteen and 76/100 Dollars ($18.76);
    4. Unpaid property taxes in the amount of Eight Hundred Eighty-Four and 26/100 Dollars ($884.26);
    5. Default interest from the date of default of January 15, 1996 through March 21, 1997 in the amount of Three Thousand Five Hundred Fifty-Three and 32/100 Dollars ($3553.32), which default interest is calculated at the rate of 18% as provided for by the Lease and Guaranty agreements, and which default interest is calculated on the outstanding lease payments, late charges, equipment purchase price and property taxes; and
    6. Attorneys fees in the amount of Three Thousand Four Hundred Eighty-Nine and 40/100 Dollars ($3,489.40).
The Court further finds that the defendants are entitled to CT Page 3236 an offset in the amount of Three Thousand Seven Hundred Fifty and 00/100 Dollars ($3,750.00), which amount represents the total amount of monies held by the plaintiff on deposit for the account of the defendants, and which, when offset against the total amount due the plaintiff in the amount of Twenty Three Thousand Seven Hundred Ninety-Nine and 66/100 Dollars ($23,799.66), reduces the total judgment due and owing the plaintiff to Twenty Thousand Forty-Nine and 66/100 Dollars ($20,049.66).
Accordingly, judgment shall enter in favor of the plaintiffs, joint and severally, in the amount of $20,049.66 plus costs in the amount of $273.80
Klaczak, Judge.